July 18, 1978



78-39      MEMORANDUM OPINION FOR THE SOLICITOR,
           DEPARTMENT OF THE INTERIOR

           Antilobbying Laws (18 U.S.C. § 1913, Public Law
           95-465, 92 Stat. 1291)— Department of the Interior


    This is in response to your request that we consider the effect of 18 U.S.C.
 § 1913 and several appropriation act riders on various materials prepared by the
 Department of the Interior for public release in connection with proposed
 legislation.
    This Department has long taken the position that the purpose of 18 U.S.C.
 § 1913, as revealed in its legislative history, is to restrict the use of appropriated
  funds for a campaign of telephone calls, telegrams, letters, or other dissemina­
 tions particularly directed at members of the public urging the recipients to
 contact Members of Congress about pending legislative matters. Section 1913
 has not been construed by this Department to sweep more broadly than this
 evident legislative purpose so as to preclude the President or executive branch
 agencies from informing the public about programs and policies of the
 administration, including those that touch on legislative matters. This interpre­
 tation of § 1913, drawn from its legislative history, is consistent with rules of
 construction applicable to criminal statutes generally. Moreover, it respects the
 First Amendment right of the public to receive information about administra­
 tion programs and the President’s constitutionally based role in the legislative
 process.
    Section 304 of the Interior Department Appropriation Act (Pub. L. No.
 95-465, 92 Stat. 1291) by its terms appears to incorporate the substance of
 § 1913 and should presumably be interpreted in the same manner as that
 provision. Our interpretation of provisions such as that in § 607(a) of the
Treasury, Postal Service, and General Government Appropriation Act of 1979
(Pub. L. No. 95-465, 92 Stat. 1001), which largely conforms to interpretations
by the Comptroller General, have been based on similar considerations as those
identified above in connection with 18 U.S.C. § 1913.
    Your Department’s press releases that merely disclose information that
officials of your Department have given congressional testimony, made public
speeches, or explained the administration’s legislative proposals, but do not call

                                         160
for the reader to contact the Congress, do not raise questions under the relevant
statutory provisions. In any event, normal distribution of releases to the press,
whose members may then independently determine whether to publish material
contained in the releases, are qualitatively different than broad disseminations
made directly by the Government to individual members of the public.
   The Secretary’s statement included in a series of columns in local newspa­
pers, touching on nonlegislative issues, appears to be a legitimate explanation
of the Department’s position on major issues of public importance. It does not
raise a question under the relevant statutory provisions, nor do newsletters
addressed to persons who had asked to be on a mailing list, containing a
straightforward explanation of issues of concern to the Department but making
no suggestion that the reader contact Congress.

                                                John M . H   arm on

                                            Assistant Attorney General
                                                       Office o f Legal Counsel




                                      161